  Case 3:19-cv-00647-DJN Document 39 Filed 08/25/20 Page 1 of 2 PageID# 684




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

CHERYL EDLEY-WORFORD,               )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                 Civil Action No. 3:19-cv-00647-DJN
                                    )
VIRGINIA CONFERENCE OF              )
THE UNITED METHODIST CHURCH, )
                                    )
      Defendant.                    )
____________________________________)

                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff, Cheryl Edley-Worford, and Defendant, Virginia Conference of the United

Methodist Church, by their respective counsel, hereby file this Joint Stipulation of Dismiss with

Prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(1)(ii), in the above-captioned matter.

The parties, having resolved the issues in this matter and entered into a Confidential Settlement

and Release Agreement, do hereby respectfully request that this Court issue an Order dismissing

Plaintiff’s claims with prejudice.

Respectfully submitted,

/s______________________                            /s_______________________
 Barbara A. Queen (VSB # 47314)                     Steven D. Brown (VSB # 42511)
 Dominique Young (VSB # 90213)                      Lindsey A. Strachan (VSB # 84506)
 LAWRENCE QUEEN                                     ISLERDARE P.C.
 701 East Franklin Street, Suite 700                411 East Franklin Street, Suite 203
 PO. Box 495                                        Richmond, Virginia 23219
 Richmond, VA 23219                                 Telephone: (804) 489-5500
 tel.: (804) 643-9343                               Facsimile: (804) 234-8234
 fax: (804) 643-9368                                Email: sbrown@islerdare.com
 bqueen@lawrencequeen.com                           Email: lstrachan@islerdare.com
 dyoung@lawrencequeen.com                           Counsel for Virginia Conference
 Counsel for Plaintiff Cheryl Edley-Worford         of the United Methodist Church




                                                1
  Case 3:19-cv-00647-DJN Document 39 Filed 08/25/20 Page 2 of 2 PageID# 685




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 25th of August 2020, I will electronically file the foregoing
with the Clerk of the Court using the CM/ECF system, which will then send a notification of
such filing (NEF) to the following:


                                 Steven D. Brown (VSB # 42511)
                               Lindsey A. Strachan (VSB # 84506)
                                          ISLERDARE P.C.
                                411 East Franklin Street, Suite 203
                                     Richmond, Virginia 23219
                                    Telephone: (804) 489-5500
                                    Facsimile: (804) 234-8234
                                   Email: sbrown@islerdare.com
                                 Email: lstrachan@islerdare.com
                                 Counsel for Virginia Conference
                                  of the United Methodist Church

         /s/
Barbara A. Queen (VSB # 47314)
Dominique Young (VSB# 90213)
LAWRENCE QUEEN
701 East Franklin Street, Suite 700
PO. Box 495
Richmond, VA 23219
tel.: (804) 643-9343
fax: (804) 643-9368
bqueen@lawrencequeen.com
dyoung@lawrencequeen.com
Counsel for Plaintiff
Cheryl Edley-Worford




                                                  2
